Title: To George Washington from Lieutenant General Rochambeau, 17 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						sir
						Newport, August 17th 1780
					
					The English fleet has unmoored, the day before Yesterday, from Gardner’s island, where it had been taking in Wood and water, and has been cruizing yesterday before New London. It is said that they expected for General Clinton’s Land forces, they seem not to have given over their project of Embarking them. I have no faith to that 2d part of the News, which came to me From New London, as I have received no Intelligence from Your Excellency, nor from any of the Generals of your army, who are posted on the Left side of Hudson’s river. Would not all this noise be to mask Clinton’s motions, who may have a desire to go again to the Continent to get a Subsistance? This reflection, as well as all my proceedings are submitted to the profound abilities and to the orders of Your Excellency. I am with respect, Sir, Your Excellency’s Most obedient humble servant
					
						le cte de rochambeau
					
				